Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Examiner called applicant’s representative and notified the applicant's representative about the restriction on 01/07/2022.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I. Species corresponding to Fig. 3 and includes claims 1-7 and 8-13, is drawn to a method and a system for detecting network threats at a threat aware controller, by initiating a threat detection engine in a virtual network switch, providing a threat feed to the threat detection engine, receiving a request to initiate a threat analysis virtual network function (VFN) then initiating a threat analysis VFN.

II. Species corresponding to Fig. 5 and includes claims 14-20, is drawn to a method for receiving at a threat detection engine on a virtual network switch (vSwitch) a threat feed comprising a plurality of network threat properties from a threat aware controller, inspecting network traffic associated with one or more virtual network functions (VFNs) on the vSwitch, detecting a threat anomaly in the inspected network traffic using the threat properties, transmitting a request to initiate a threat analysis VNF to the threat 

Both species are drawn to different methods and system for detecting network threats at a threat aware controller; independents claims are using different modes of operation and relying on different features to achieve threat detection, also the dependent claims are relying on different features as well. For these reasons, both species will require separate examinations and the search for different prior arts, which represent a serious burden on the examiner.

The species are independent or distinct because they have different modes of operations and because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435                                                                                                                                                                                                        
/YOGESH PALIWAL/Primary Examiner, Art Unit 2435